DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Horie et al., US 2020/0262157 (hereafter Horie) (the applicants listed as The University of Tokyo and The Foundation for the Promotion of Industrial science and identifying inventorship different from the present application), in view of Brandon, US 4,036,668 (hereafter Brandon).

Regarding claim 1, Horie teaches a method of manufacturing a composite member that includes an aluminum member and a resin member bonded to each other (Abstract; Figs 1-2 illustrating an aluminum member 2 bonded to a resin member 3; paras [0032]-[0033]). 
The method of Horie includes:
performing blasting on a surface of the aluminum member 2 (Figs. 1-2, 8; paras [0005],[0006], [0032], [0033], [0049]); 
modifying the surface of the aluminum member 2 into aluminum hydroxide 2d (paras [0005],[0034],[0035]), the modifying including causing the surface of the aluminum member having undergone blasting to react with water by using at least one of heat and plasma (para [0054],[0057]); and 
directly bonding the resin member 3 to the surface of the aluminum member modified to the aluminum hydroxide 2d (para [0057]).
Horie is silent as to its resin member being a fiber-reinforced resin member.

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of Horie to provide the resin member of Horie as a fiber-reinforced member as taught in Brandon for the advantage of a final product with improved frictional and wear characteristics as taught by Brandon.

Regarding claim 2, Horie teaches boehmite is formed in the process at para [0057].  

Regarding claims 3 and 4, Horie teaches cleaning with water at para [0055]). 

hydrothermal treatment, steam treatment, superheated steam treatment, liquid plasma, and atmospheric-pressure plasma containing water at para [0010].

Regarding claims 9, 10, 11, 12 and 13, Horie teaches using abrasive grains  having a particle size of 30 µm to 710 µm at para [0011].

Regarding claims 14, 15, 16, 17 and 18, Horie teaches direct bonding by press forming or ultrasonic bonding at para [0036].

Regarding claim 19, Horie teaches a composite member that includes an aluminum member having asperities on a surface of the aluminum member and an aluminum hydroxide film formed on the surface of the aluminum member and a resin member in direct contact with the surface of the aluminum member on which the aluminum hydroxide film is formed (claim 17 and paras [0012]-[0013]).
Horie is silent as to its resin member being a fiber-reinforced resin member.
From Brandon, it is known to directly bond a fiber-reinforced fluoroelastomer (a copolymer of hexafluoropropylene and polyvinylidene fluoride (col. 2, lines 19-26) to which glass fibers have been added (col. 6, lines 28-31) (i.e., a fiber-reinforced resin member) to a metal member that has been pretreated by blasting and further treated by forming an oxide layer on the blasted surface by heating the blasted metal in a forced air oven (i.e., reaction with water vapor in the air) (col. 3, lines 43-66).  A fluoroelastomer of Brandon is applied directly to and bonded with the treated surface of 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the composite member of Horie to include fiber-reinforcement in the resin member of Horie as taught in Brandon for the advantage of a final product with improved frictional and wear characteristics as taught by Brandon.

Regarding claim 20, Horie teaches the aluminum hydroxide film contains boehmite at claim 18 and para [0014]. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Takeuchi et al., US 2015/0064409 (teaches carbon fiber composite directly bonded to metal that has been blasted followed by a step of a hydroxide layer being formed by a hot water treatment (para [0132]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746